Bruce Brewer, OSB No. 925581
brucebrewerusdccases@gmail.com
PO Box 421
West Linn, OR 97068
503-621-6633
Attorney for Plaintiff




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON



DARLENE KELLEY,                                                        Case No. 1:16-cv-02149-YY

               Plaintiff,

vs.                                                                                          ORDER

COMMISSIONER of Social Security,

               Defendant.


       Pursuant to 42 U.S.C. § 406(b), it is hereby ORDERED that an attorney fee in the amount

of $18,206.50 is awarded to Plaintiff’s attorney. The Court finds that this is a reasonable fee. It is

further ordered that when issuing the check for this fee the Social Security Administration shall

subtract the actual amount of the fee paid to Plaintiff’s attorney under the Equal Access to Justice

Act and send the balance, minus any user fee, by check made payable to Bruce Brewer to him at PO

Box 421, West Linn, OR 97068. Any amount withheld after all administrative and court attorneys

fees have been paid shall be released to Plaintiff.



       ORDERED this __18th____ day of October, 2018


                                                /s/Youlee Yim You
                                               __________________________________________
                                               The Honorable Youlee Yim You
                                               U.S. Magistrate Judge

Presented by:
Bruce W . Brewer, OSB No. 925581


ORDER - Page 1
